Citation Nr: 0208180	
Decision Date: 07/22/02    Archive Date: 07/29/02

DOCKET NO.  98-17 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from May 1966 to August 
1968, including service in Vietnam.  He was awarded the 
Combat Infantryman Badge and the Purple Heart.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in April 1998, a statement of the 
case was issued in September 1998, and a substantive appeal 
was received in November 1998.  The veteran withdrew a 
request for a Board hearing at the RO in January 2002.  

The Board notes that entitlement to service connection for 
anxiety reaction was denied by rating decision in September 
1971.  However, in view of the nature of PTSD, the Board 
agrees with the RO's implicit assumption that the veteran's 
PTSD claim should be viewed and adjudicated as a new claim 
and not as an attempt to reopen a prior final decision.  See 
generally 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001). 

In a statement which was received by the RO in February 2002, 
the veteran's representative appears to raise a claim of 
entitlement to service connection for schizophrenia.  The 
March 1998 rating decision did not adjudicate address 
schizophrenia, but was limited to consideration of PTSD.  
Accordingly, the claim of entitlement to service connection 
for schizophrenia is hereby referred to the RO for 
development and adjudication. 


FINDING OF FACT

The veteran does not currently suffer from PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) (2001); 38 
C.F.R. §§ 3.303, 3.304(f) (1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records and VA 
medical records as well as reports of VA medical 
examinations.  The RO has attempted to obtain all evidence 
adequately identified by the veteran.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for PTSD.  The discussions 
in the rating decision and the statement of the case have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

PTSD

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a  
preexisting injury suffered or disease contracted in line of  
duty, in active military service.  38 U.S.C.A. § 1110;  38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  It 
should be noted that personality disorders, as such, are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Prior to March 1997, 38 
C.F.R. § 3.304(f) provided that service connection for PTSD  
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  Both 
versions of this regulation must be considered in the present 
case to determine which is more favorable to the veteran 
since the change in regulation became effective during the 
course of the veteran's appeal.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991). 

The service medical records show that at the time of the 
separation examination which was conducted in April 1968, it 
was noted that the veteran had been depressed while in the 
service.  Clinical evaluation of his psychiatric make-up at 
that time was determined to be normal.  On a Report of 
Medical History completed by the veteran the same month, he 
indicated that he had or had had depression or excessive 
worry.  

A review of the post-service record, which includes VA 
inpatient and outpatient reports and VA examination reports, 
fails to disclose any diagnosis of PTSD.  A VA 
neuropsychiatric examination in May 1969 resulted in an 
impression of no psychiatric disability and no personality 
disturbance.  The veteran was hospitalized at a VA facility 
in April 1971.  The diagnosis at that time was neurotic 
depression.  He was hospitalized again in May 1971 with a 
pertinent diagnosis of neurotic depressive reaction secondary 
to experiences in the Republic of Vietnam.  A June 1971 
Memorandum includes a diagnosis of severe anxiety reaction 
with marked depression features, manifested by shattered body 
image, feelings of despair and helplessness, withdrawal, 
social and emotional isolation, distrust of self and others, 
apprehensiveness and uncertainty about the future, poor 
appetite, nightmares, and preoccupation with combat memories 
probably enhanced by recent surgery.  The doctor opined that 
some of the veteran's symptoms suggested a possible latent 
schizophrenic process, which might have been more overt under 
continued pressure.  It was noted that this change in the 
previous diagnosis of neurotic depression was based on 
additional observation of the veteran.  An August 1971 
hospitalization record included a diagnosis of neurotic 
depressive reaction secondary to experiences in Vietnam.  

A September 1971 rating decision denied service connection 
for anxiety reaction. 

At the time of a June 1989 VA orthopedic examination, the 
examiner noted that the veteran was grossly demented.  The 
conclusion was that the veteran was overtly delusional and 
not employable due to psychosis.  

A VA PTSD examination by a psychiatrist in September 1989 
resulted in an Axis I diagnosis of chronic undifferentiated 
schizophrenia.  There was no diagnosis of PTSD.

The veteran was hospitalized again at a VA facility in 
February 1996.  The pertinent Axis I diagnosis was chronic 
paranoid schizophrenia.  A June 1996 VA clinical record 
includes a diagnosis of chronic paranoid schizophrenia.  

A VA PTSD examination was conducted in June 1998 for the 
express purpose of ascertaining whether or not the veteran 
suffered from PTSD.  The claims file was reviewed by the 
examiner, and the examiner noted that the veteran felt he 
suffered from PTSD.  However, the veteran denied nightmares 
of Vietnam, hypervigilence, flashbacks and problems with any 
triggers.  He denied anger, but related that he had killed a 
number of people in the United States.  The examiner reported 
an Axis I diagnosis of chronic, paranoid type schizophrenia.  
There was no diagnosis of PTSD.

In order to establish service connection for PTSD, the law 
and regulations require that the veteran have the claimed 
disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.304(f).  
Under either version of 38 C.F.R. § 3.304(f), there must be a 
diagnosis of PTSD.  The Board also notes here that 38 C.F.R. 
§ 3.304(f) was recently amended again as that regulation 
pertained to personal assault PTSD claims.  However, the 
amendment did not change the pertinent part of the regulation 
as in effect from March 1997 dealing with the requirement of 
a diagnosis of PTSD.  See generally 67 Fed. Reg. 10330 (Mar. 
7, 2002).

Although the veteran may report symptoms he perceives to be 
manifestations of disability, the question of whether a 
chronic disability is currently present is one which requires 
skill in diagnosis, and questions involving diagnostic skills 
must be made by medical experts.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  It is clear from the record that there 
is no competent evidence that the veteran suffers from PTSD.  
In the absence of medical evidence that the veteran has PTSD, 
service connection for that disability is not established and 
the veteran's claim must be denied.  The veteran has been 
diagnosed with schizophrenia by competent health care 
professionals.  As noted in the introduction, that issue has 
been referred to the RO for initial adjudication.  The 
present decision is limited to consideration of PTSD.  

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).



ORDER

The appeal is denied.   


		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

